DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “housing” (claim 35) and “one or more ventilation spaces” (claim 43) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claim 33 is objected to because of the following informalities:  Last line, the phrase “an input element” should be replaced with --the input element--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 27, the last 6 lines of claim 27 appear to recite the “torsional vibration damper” in terms of its function (integrate three functions, comprising: a clutch functional section, a flywheel and the torsional vibration damper).  It’s confusing because the torsional vibration damper (FIG. 3, show 31 and 32) as described in the specification and shown in the drawings is directly attached to a clutch functional section (33), and therefore the torsional vibration damper does not function as a clutch 
Regarding claim 27, it’s unclear how “an output” in line 4 relates to the other elements in the claim.  Is it the same as “an output end of the crankshaft” as recited in line 9?  Correction is required.
Regarding claim 33, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claim 36 and 42, claims recite the limitation “the ring-shaped primary mass inertia”.  There is insufficient antecedent basis for this limitation in the claim.  Correction is required.
Regarding claim 37, the terms "low" and “high” in claim 37 are relative terms which renders the claim indefinite.  The terms "low" and “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27-30, 34, 35, 37, and 41-52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takashima et al. US 5,050,446 (hereinafter “Takashima”, cited in IDS).
Regarding claims 27 and 42, Takashima discloses a crankshaft assembly for an internal combustion engine, comprising: 
a crankshaft (11); 
a viscosity-type torsional vibration damper (15, 44) for damping elastic resonance torsional vibrations of the crankshaft; and 
an output (see 112 rejection above), 
wherein the torsional vibration damper comprises a primary mass inertia  (15) and a secondary mass inertia (44), the primary mass inertia is firmly connected to the crankshaft and the secondary mass inertia is coupled as a seismic mass by a viscous liquid to the primary mass inertia, the torsional vibration damper is arranged at an output end of the crankshaft, and wherein the torsional vibration damper is configured so as to integrate three functions, comprising: i. a clutch functional section (28, 29), ii. a flywheel for reducing rotational nonuniformity, and iii. the torsional vibration damper for damping the resonance torsional vibrations of the crankshaft.

Regarding claim 29, wherein the clutch functional section is designed as an elastomer clutch, having an axial and/or a radial layout (see FIG. 4).
Regarding claim 30, wherein the clutch functional section has a layout (design) such that a radial, an axial, or a diagonal force transmission is made possible.
Regarding claim 34, wherein the clutch functional section is designed entirely or partly as an axially pluggable unit (see in FIG. 4).
Regarding claim 35, wherein the clutch functional section is integrated directly in a housing (26) of the torsional vibration damper.
Regarding claim 37, as best understood Takashima’s device teaches the claimed structural features that is capable of performing functional language as claimed (see also 112b rejection above).
Regarding claim 41, wherein the viscous liquid is a silicone oil (43).
Regarding claim 43, wherein the elastomer clutch ring has one or more ventilation spaces (broadest reasonable interpretation includes gap formed below 27 in FIG. 4).
Regarding claim 44, Takashima discloses a device (FIG. 4) for damping torsional vibrations of a crankshaft (11) of an internal combustion engine, comprising: 
a torsional vibration damper with a primary mass body (15), which is firmly connected to an output end of the crankshaft, and with a secondary mass body (44), which is coupled via a viscous fluid to the primary mass body, wherein the secondary 
Regarding claim 45, wherein the elastic clutch is connected after the primary mass body in terms of a force flow path.
Regarding claim 46, wherein the elastic clutch comprises at least one element made of elastic rubber-type material.
	Regarding claim 47, wherein the torsional vibration damper forms with the elastic clutch a structural unit or a handling unit.
	Regarding claim 48, wherein the elastic clutch is securable releasably (capable of being detached) on the torsional vibration damper.
Regarding claim 49, wherein the secondary mass body is formed by a ring, which surrounds the primary mass body.
Regarding claim 50, wherein the elastic clutch is provided by a substantially ring-shaped arrangement.
Regarding claim 51, wherein the elastic clutch is positioned radially inside the primary mass body.
Regarding claim 52, wherein the elastic clutch is positioned axially next to the primary mass body and/or axially next to the torsional vibration damper.
	
Claims 27-33 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kametaka JP 2007-315416 (hereinafter “Kametaka” cited in IDS).
Regarding claims 27 and 42, Kametaka discloses a crankshaft assembly for an internal combustion engine, comprising: 

a viscosity-type torsional vibration damper (2, 7) for damping elastic resonance torsional vibrations of the crankshaft; and 
an output (see 112 rejection above), 
wherein the torsional vibration damper comprises a primary mass inertia  (2) and a secondary mass inertia (7), the primary mass inertia is firmly connected to the crankshaft and the secondary mass inertia is coupled as a seismic mass by a viscous liquid to the primary mass inertia, the torsional vibration damper is arranged at an output end of the crankshaft, and wherein the torsional vibration damper is configured so as to integrate three functions, comprising: i. a clutch functional section (4, 5), ii. a flywheel for reducing rotational nonuniformity, and iii. the torsional vibration damper for damping the resonance torsional vibrations of the crankshaft.
Regarding claim 28, wherein a principal portion of the power of the internal combustion engine can (capable, see MPEP 2114, depends on the combustion engine) be taken off via the torsional vibration damper and the clutch functional section.
Regarding claim 29, wherein the clutch functional section is designed as an elastomer clutch, having an axial and/or a radial layout (see FIG. 1).
Regarding claim 30, wherein the clutch functional section has a layout (design) such that a radial, an axial, or a diagonal force transmission is made possible.
	Regarding claim 31, wherein the clutch functional section comprises a first ring (interpreted as section 2b that supports 4), on which an elastomer clutch ring (4) is secured, and the first ring is coupled to the primary mass inertia and the elastomer 
	Regarding claim 32, wherein the clutch functional section has a radially inner ring as the first ring (interpreted as section 2b that supports 4) , on whose outer circumference the elastomer clutch ring (4) is secured on its inner circumference, while the inner ring is coupled to the primary mass inertia, and the outer circumference of the elastomer clutch ring is secured on an outer ring (3a) as the second ring, which is part of an input element of the transmission.
	Regarding claim 33, wherein the clutch functional section has an axially first inner ring (2b) as the first ring, on which the elastomer clutch ring (4) is secured axially at a first axial end (left end of 4), wherein the first ring is coupled to the primary mass inertia, and an axially second end (right end of 4) of the elastomer clutch ring is secured axially on the second ring, which is part of an input element (3) of the transmission or the like.
Regarding claim 37, as best understood the device teaches the claimed structural features that is capable of performing functional language as claimed (see also 112b rejection above).
Regarding claim 41, wherein the viscous liquid is a silicone oil (16).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kametaka or Takashima.
Kametaka or Takashima fail to explicitly recite except for explicitly teaching the claimed ranges (“ratio between the secondary mass inertia and the primary mass inertia is greater than 1/2”- claim 38, “greater than 1/1”- claim 39, and “greater than 2/1 ). It would have been obvious to one of ordinary skill in the art at the time the invention was made make the ratio as recited in the claimed ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (see MPEP 2144.05-Obviousness of Ranges). Providing the ratios as claimed would be obvious for the desirability to damp vibration of the system. It should further be noted that Applicant’s disclosure provides no evidence of the criticality of the claimed ranges.
Allowable Subject Matter
Claim 36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUIS A GONZALEZ/Primary Examiner, Art Unit 3656